     Case 3:20-cv-02498-CAB-BLM Document 21 Filed 02/26/21 PageID.38 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   CLEAFERSE MCCOWEN,                                  Case No.: 20cv2498-CAB-BLM
12                                      Plaintiff,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  DISMISS PLAINTIFF’S
                                                         COMPLAINT [Doc. No. 18]
14   DEPARTMENT OF VETERANS
     AFFAIRS, a government agency, and ELI
15
     SISNEROS, in his employment and
16   individual capacities,
17                                  Defendants.
18
19         On January 14, 2021, Robert Wilkie, Secretary of the Department of Veterans
20   Affairs, filed a motion to dismiss Plaintiff’s complaint. [Doc. No. 18.] On January 29,
21   2021, Plaintiff Cleaferse McCowen filed an opposition. [Doc. No. 19.] On February 9,
22   2021, Secretary Wilkie filed a reply. [Doc. No. 20.] The Court deems the motion
23   suitable for determination on the papers submitted and without oral argument. See S.D.
24   Cal. CivLR 7.1(d)(1). For the reasons set forth below, the motion is GRANTED.
25                              ALLEGATIONS OF COMPLAINT
26         On October 11, 2019, Plaintiff was a Maintenance Mechanic Leader employed by
27   the Department of Veterans Affairs. [Complaint, Doc. No. 1, Ex. 1 at p. 2.] Plaintiff
28   alleges he was subjected to a hostile work environment based on race, age and physical

                                                     1
                                                                                20cv2498-CAB-BLM
     Case 3:20-cv-02498-CAB-BLM Document 21 Filed 02/26/21 PageID.39 Page 2 of 5



 1   disability. Id. at 4. Due to alleged harassment by his supervisor, Plaintiff claims his
 2   working conditions became so intolerable that he had no choice but to retire. Id. at 6.
 3   Plaintiff filed an EEO complaint, which was dismissed on January 29, 2020. Id. at 2.
 4   Plaintiff then filed an appeal with the Merit System Protection Board (“MSPB”). Id. In a
 5   decision that became final on July 20, 2020, the MSPB rejected Plaintiff’s claims, ruling
 6   that his allegations “do not, either individually or collectively, meet the ‘demanding legal
 7   standard’ required for a constructive discharge claim.” Id. at 7. The MSPB decision
 8   informed Plaintiff of his appeal rights, including his right to file suit in federal court
 9   within thirty (30) days. Id. at 14.
10         On July 30, 2020, Plaintiff filed a Complaint in the Central District of California
11   against the Department of Veterans Affairs and his former supervisor. [Doc. No. 1.] The
12   Complaint contains various federal and state law claims of discrimination, as well as a
13   claim for negligent infliction of emotional distress under California law. Id. Plaintiff
14   served his Complaint on November 9, 2020. [Doc. No. 10.] Thereafter, the case was
15   transferred to the Southern District of California. [Doc. Nos. 15, 16.]
16                                         LEGAL STANDARD
17         Under Rule 12(b)(1) of the Federal Rules of Civil Procedure, a defendant may seek
18   to dismiss a complaint for lack of jurisdiction over the subject matter. The federal court is
19   one of limited jurisdiction. See Gould v. Mutual Life Ins. Co. v. New York, 790 F.2d 769,
20   774 (9th Cir. 1986). As such, it cannot reach the merits of any dispute until it confirms its
21   own subject matter jurisdiction. See Steel Co. v. Citizens for a Better Environ., 523 U.S.
22   83, 95 (1998). When considering a Rule 12(b)(1) motion to dismiss, the district court is
23   free to hear evidence regarding jurisdiction and to rule on that issue prior to trial,
24   resolving factual disputes where necessary. See Augustine v. United States, 704 F.2d
25   1074, 1077 (9th Cir. 1983). In such circumstances, “[n]o presumptive truthfulness
26   attaches to plaintiff's allegations, and the existence of disputed facts will not preclude the
27   trial court from evaluating for itself the merits of jurisdictional claims.” Id. (quoting
28   Thornhill Publishing Co. v. General Telephone & Electronic Corp., 594 F.2d 730, 733

                                                    2
                                                                                    20cv2498-CAB-BLM
     Case 3:20-cv-02498-CAB-BLM Document 21 Filed 02/26/21 PageID.40 Page 3 of 5



 1   (9th Cir. 1979) ). Plaintiff, as the party seeking to invoke jurisdiction, has the burden of
 2   establishing that jurisdiction exists. See Kokkonen v. Guardian Life Ins. Co. of Am., 511
 3   U.S. 375, 377 (1994).
 4          A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the complaint.
 5   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Dismissal is warranted under Rule
 6   12(b)(6) where the complaint lacks a cognizable legal theory or fails to allege sufficient
 7   facts to support a cognizable legal theory. Li v. Kerry, 710 F.3d 995, 999 (9th Cir. 2013).
 8   “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
 9   accepted as true, to ‘state a claim to relief that is plausible on its face.’ ” Ashcroft v. Iqbal,
10   556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
11   (2007). A claim is facially plausible when the factual allegations permit “the court to
12   draw the reasonable inference that the defendant is liable for the misconduct alleged.”
13   Iqbal, 556 U.S. at 678. In other words, “the non-conclusory ‘factual content,’ and
14   reasonable inferences from that content, must be plausibly suggestive of a claim entitling
15   the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009) (citing
16   Iqbal, 556 U.S. at 678). “Determining whether a complaint states a plausible claim for
17   relief will ... be a context-specific task that requires the reviewing court to draw on its
18   judicial experience and common sense.” Iqbal, 556 U.S. at 679.
19                                           DISCUSSION
20      A. Plaintiff Failed to Sue the Proper Party.
21          The proper defendant in an employment discrimination case under either Title VII
22   or the ADEA is the head of the employee's agency. Romain v. Shear, 799 F.2d 1416,
23   1418 (9th Cir. 1986). In this case, that individual is the Secretary of the Department of
24   Veterans Affairs, who has not been named as a defendant. Instead, Plaintiff has named
25   the Department of Veterans Affairs and Eli Sisneros, his former supervisor. In his
26   opposition to the motion to dismiss, Plaintiff appears to concede that he cannot sue his
27   former supervisor under Title VII [Doc. No. 19 at 7:17-21] and acknowledges that his
28   attempt to sue the agency is a “misnaming error” [Doc. No. 19 at 7:22-25]. Instead,

                                                     3
                                                                                     20cv2498-CAB-BLM
     Case 3:20-cv-02498-CAB-BLM Document 21 Filed 02/26/21 PageID.41 Page 4 of 5



 1   Plaintiff asserts that he “is entitled to receive a grant to amend the Complaint.” [Doc. No.
 2   19 at 10:12-13.] However, as set forth below, leave to amend would be futile.
 3       B. Leave to Amend Would be Futile.
 4          A claimant challenging an MSPB decision has 30 days to bring a civil action in
 5   district court. 5 U.S.C. §7703(b)(2). Here, Plaintiff did file the Complaint within 30
 6   days of the MSPB decision, but he did not sue the proper party. Under current Ninth
 7   Circuit law, if the wrong defendant is sued in the original complaint, the statute of
 8   limitations cannot be tolled unless the complaint is amended to name the proper
 9   defendant and it satisfies the relation back requirements of Rule 15(c). Romain v. Shear,
10   799 F.2d 1416, 1418-19 (9th Cir. 1986) (holding Title VII claims were barred because
11   plaintiff failed to sue the Secretary within 30 days and noting the defect “could not be
12   remedied by a Rule 15 amendment” because no “government official or entity was served
13   within the thirty-day period”). Here, the relation-back requirements cannot be met
14   because the thirty-day period expired on August 19, 2020 and Plaintiff did not serve any
15   “government official or entity” until November 9, 2020. [Doc. No. 10.] Therefore, leave
16   to amend would be futile.1
17       C. Title VII Preempts Plaintiff’s State Law Claims.
18          Finally, all of Plaintiff's state law and common law claims are preempted because
19   Title VII is the exclusive remedy for claims of discrimination arising out of federal
20   employment. See Brown v. GSA, 425 U.S. 820, 829, 96 S.Ct. 1961, 48 L.Ed.2d 402
21   (1976) (stating that Title VII is “an exclusive, preemptive administrative and judicial
22   scheme for the redress of federal employment discrimination”); Scott v. Perry, 569 F.2d
23   1064, 1065 (9th Cir.1978) (same). The same holds true for Plaintiff’s claim of negligent
24   infliction of emotional distress. Sommatino v. United States, 255 F.3d 704, 711 (9th Cir.
25
26
27   1
      Plaintiff’s request for equitable tolling because his counsel was “unaware of any 30-day requirement to
     serve or add the Secretary” [Doc. No. 19 at 10:3-4], is not a basis for relief. See Spitsyn v. Moore, 345
28   F.3d 796, 800 (9th Cir. 2003)(“[O]rdinary attorney negligence will not justify equitable tolling.”)

                                                         4
                                                                                           20cv2498-CAB-BLM
     Case 3:20-cv-02498-CAB-BLM Document 21 Filed 02/26/21 PageID.42 Page 5 of 5



 1   2001) (holding Title VII preempts Federal Tort Claims Act (“FTCA”) claims and
 2   “provides the exclusive remedy for federal employees seeking to redress employment
 3   discrimination”). While Title VII does not preclude separate remedies for
 4   unconstitutional acts or for “highly personal violation[s] beyond the meaning of
 5   ‘discrimination.’ ” Otto v. Heckler, 781 F.2d 754, 757 (9th Cir.1986) (citing Stewart v.
 6   Thomas, 538 F.Supp. 891, 896 (D.D.C.1982)), Plaintiff’s allegations that his supervisor
 7   treated him in a rude, derogatory and unprofessional manner do not rise to the level of a
 8   “highly personal violation.” Id. See Wilson v. United States Dep’t of Veterans Affairs,
 9   No. CV 10-2648 PA (AJWx), 2001 WL 13213944, 3 (C.D. Cal. Mar. 21, 2011)(finding
10   plaintiff’s intentional infliction of emotional distress claim resulting from an alleged
11   hostile work environment preempted by Title VII). Therefore, Plaintiff does not state an
12   FTCA claim.2
13                                             CONCLUSION
14          For the reasons set forth above, the motion to dismiss the Complaint is
15   GRANTED WITH PREJUDICE. The Clerk shall enter judgment accordingly and
16   CLOSE the case.
17   Dated: February 26, 2021
18
19
20
21
22
23
24
25
26
     2
      Even if Plaintiff did allege an FTCA claim, it is barred because Plaintiff has not complied with the
27   FTCA’s administrative claim requirement. See 28 U.S.C. §2675(a); Burns v. United States, 764 F.2d
     722, 724 (9th Cir. 1985)(“The [administrative] claim requirement of section 2675 is jurisdictional in
28   nature and may not be waived.”).

                                                        5
                                                                                           20cv2498-CAB-BLM
